UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20 5 49 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 26 , Park Sterling Corporation (Exact name of registrant as specified in its charter) North Carolina 001-35032 27-4107242 (State or other jurisdiction (Commission File (IRS Employer of incorporation) Number) Identification No.) 1043 E. Morehead Street, Suite 201, Charlotte, NC (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (704) 716-2134 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.03 Material Modification to Rights of Security Holders. As described below under Item 5.07 of this Current Report, on May 26, 2016 shareholders of Park Sterling Corporation (the “Registrant”) approved an amendment to the Articles of Incorporation of the Registrant (the “Amendment”) to provide for the election of directors by a majority of the votes cast in uncontested elections. The Amendment became effective upon the filing of the Registrant’s Articles of Amendment to its Articles of Incorporation with the Secretary of State of the State of North Carolina on May 26, 2016. A copy of the Articles of Amendment is filed herewith as Exhibit 3.1, and is incorporated herein by reference. Item 5.07 Submission of Matters to a Vote of Security Holders. The following are the voting results on each matter submitted to the Registrant’s shareholders at the Annual Meeting. Proposal 1: The Registrant’s shareholders elected the following five directors, to serve for terms expiring at the Registrant’s Annual Meeting of Shareholders in the years indicated below or until such director’s earlier resignation or retirement or until a successor is duly elected and qualifies to serve. Term Expiring at the 2019 Annual Meeting : Name For Withheld Broker Non-Votes Leslie M. Baker, Jr. Larry W. Carroll Grant S. Grayson Ben R. Rudisill, II Term Expiring at the 2018 Annual Meeting : Name For Withheld Broker Non-Votes Robert G. Whitten Proposal 2: The Registrant’s shareholders approved an amendment to the Company’s Articles of Incorporation to provide for majority voting in the election of directors in uncontested elections. For Against Abstentions Broker Non-Votes Proposal 3: The Registrant’s shareholders ratified the appointment of Dixon Hughes Goodman LLP as the Registrant’s independent registered public accounting firm for the fiscal year ending December 31, 2016. For Against Abstentions Broker Non-Votes N/A Proposal 4: The Registrant’s shareholders adopted a nonbinding, advisory resolution approving the compensation of the Registrant’s named executive officers. For Against Abstentions Broker Non-Votes Item Financial Statements and Exhibits . E xhibitNo. ExhibitDescription Articles of Amendment to the Articles of Incorporation of Park Sterling Corporation. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 26, 2016 PARK STERLING CORPORATION By: /s/ Donald K. Truslow Donald K. Truslow Chief Financial Officer EXHIBIT INDEX ExhibitNo. ExhibitDescription Articles of Amendment to the Articles of Incorporation of Park Sterling Corporation.
